  
   

UNITED STATES DISTRICT COURT pac #,
SOUTHERN DISTRICT OF NEW YORK DATE PU

Poo
i

:
i
;
L

 

 

wee eee ee eee - xX
JEEHYUNG THOMAS SONG,
, Plaintiff, ORDER
LAWRENCE C. TURTIL, 21 CV 2269 (VB)
Defendant.
-- wane nn-+X

By letter dated July 29, 2021, plaintiff states that defendant’s production of initial
disclosures under Fed. R. Civ. P. 26(a) was deficient. (Doc. #16). He requests that if defendant
does not “produce copies of any medical malpractice insurance per the Federal Rules of Civil
Procedure, .. . the Court [grant him] permission to file a letter-motion for a pre-motion
conference on this discovery dispute.” (Id.).

Plaintiff's request is DENIED.

As an initial matter, plaintiff is reminded that he must make a good faith effort to resolve
discovery disputes before requesting judicial intervention. Paragraph 2.B.i. of the undersigned’s
Individual Practices requires a party raising a discovery issue with the Court adhere to Fed. R.
Civ. P. 37(a)(1), which requires parties “meet and confer’ or “attempt[] to confer” in good faith
prior to requesting judicial intervention. Compliance with the undersigned’s Individual Practices
and Fed. R. Civ. P. 37 is not optional. The Court may deny any further requests for intervention
in the discovery process from either party absent an indication that the parties attempted to meet
and confer to resolve any dispute. Accordingly, plaintiff is required to confer with defense
counsel regarding this request.

In addition, the undersigned’s Individual Practices do not require parties to request
permission for leave to file a letter-motion for a pre-motion conference. If, after complying with
Fed. R. Civ. P. 37, plaintiff still believes a discovery conference is necessary he shall file a letter-
motion in accordance with the undersigned’s Individual Practices.

Finally, plaintiff attaches to his letter defendant’s initial disclosures pursuant to Fed. R.
Civ. P. 26(A). Plaintiff is instructed not to file discovery on the docket.

Dated: July 30, 2021
White Plains, NY
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 
